Citation Nr: 1019169	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  09-07 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from February 1961 to 
February 1965.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

The Board notes that the issues on appeal originally included 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  Before the matter was certified to the Board, 
however, in an October 2009 rating decision, the RO granted 
service connection for bilateral hearing loss and tinnitus 
and assigned initial 50 and 10 percent ratings, respectively, 
effective April 18, 2006.  The Board finds that the grant of 
service connection for these disabilities constitutes a full 
award of the benefit sought on appeal.  See Grantham v. 
Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  The record 
before the Board contains no indication that the appellant 
has initiated an appeal with the initial disability ratings 
or effective date assigned.  Thus, those matters are not 
before the Board.  Id.  


FINDINGS OF FACT

1.  The record does not establish that the appellant served 
in the Republic of Vietnam during the Vietnam era, that his 
overseas service involved duty or visitation in Vietnam, or 
that he was exposed to an herbicide agent such as Agent 
Orange during active service.

2.  Diabetes mellitus and hypertension were not present 
during the appellant's active service or for many years 
thereafter and the record on appeal contains no indication 
that the appellant's current diabetes mellitus and 
hypertension are causally related to his active service or 
any incident therein.  



CONCLUSION OF LAW

1.  Diabetes mellitus was not incurred in active service and 
may not be presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.313, 3.307, 3.309 (2009).

2.  Hypertension was not incurred in active service and may 
not be presumed to have been incurred in active service. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.313, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further 
notice or development action is necessary in order to satisfy 
VA's duties to the appellant under the VCAA.  In an April 
2006 letter issued prior to the initial decision on the 
claims, VA notified the appellant of the information and 
evidence needed to substantiate and complete his claim, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  The April 2006 
letter also included the additional notification requirements 
imposed by the Court in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

With respect to VA's duty to assist, the record shows that VA 
has undertaken all necessary development action.  38 U.S.C.A. 
§  5103A (West 2002); 38 C.F.R. § 3.159 (2009).  The 
appellant's service treatment and personnel records are on 
file.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 
3.159(c)(2), (3) (2009).  The RO has also taken reasonable 
actions to ascertain whether the appellant served in Vietnam 
or was exposed to herbicides.  In response to the RO's 
inquiries, the service department has indicated that there is 
no record of the appellant's having served in Vietnam or have 
been exposed to herbicides.  

Given the evidence of record, the Board finds that a VA 
medical examination is not necessary.  Under applicable 
criteria, an examination or opinion is necessary if the 
evidence of record:  (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; or has a 
presumptive disease or symptoms of such a disease manifesting 
during an applicable presumptive period; and (C) indicates 
that the claimed disability or symptoms may be associated 
with the established event, injury, or disease in service; 
but (D) does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim. 38 C.F.R. § 
3.159(c)(4) (2009); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006) (discussing the four elements to consider in 
determining whether a VA medical examination must be 
provided).

In this case, the evidence does not show, nor does the 
appellant contend, that his diabetes mellitus or hypertension 
were present during service or within the first post-service 
year.  Rather, the appellant first developed hypertension in 
1994 and diabetes in 2000, many years after his separation 
from active service.  Additionally, the record contains no 
indication that the appellant's current diabetes mellitus and 
hypertension are causally related to his active service or 
any incident therein.  Finally, the record on appeal contains 
no indication that the appellant served in Vietnam, nor does 
he contend otherwise.  Given these facts, the Board finds 
that an examination is not necessary.  See Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); see also McLendon, 20 
Vet. App. at 83.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary on the issue now being 
decided.


Background

The appellant's service treatment records are negative for 
complaints or findings of diabetes mellitus or hypertension.  
At his February 1965 service discharge medical examination, 
the appellant's blood pressure was 120/80.  Laboratory 
testing, including urinalysis, was negative.  

The appellant's service personnel records show that he had 
three years and seven months of foreign and/or sea service.  
His duty stations included the USS Theodore E. Chandler from 
May 1964 to February 1965.  His DD Form 214 indicates that he 
received no decorations, medals, badges, commendations, 
citations, or campaign ribbons.  

In April 2006, the appellant submitted an original 
application for VA compensation benefits, seeking service 
connection for several disabilities, including diabetes 
mellitus and hypertension.  The appellant indicated that his 
diabetes mellitus had been present since 1992 and his 
hypertension had been present since 1994.  

Upon receipt of the appellant's claim, the RO contacted the 
service department and requested any information regarding 
the appellant's Vietnam service and herbicide exposure.  The 
service department responded that there was no record of the 
appellant's having served in Vietnam or having been exposed 
to herbicides.  

In support of his claim, the appellant submitted a November 
2006 record from the Navy Personnel Command showing that he 
was authorized to receive the National Defense Service Medal 
and the Vietnam Service Medal.  

Also submitted by the appellant was an August 2007 letter 
from his private physician who indicated that he had been 
treating the appellant for diabetes mellitus which began in 
2000.  He also indicated that the appellant had had 
hypertension since 1994.  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any 
injury or disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service. 38 C.F.R. 
§ 3.303(d) (2009).

Service connection for certain chronic diseases, including 
diabetes mellitus and cardiovascular-renal disease, may be 
also be established on a presumptive basis by showing that 
such a disease manifested itself to a degree of 10 percent or 
more within one year from the date of separation from 
service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 
3.307(a)(3), 3.309(a) (2009).  In such cases, the disease is 
presumed under the law to have had its onset in service even 
though there is no evidence of such disease during the period 
of service.  38 C.F.R. § 3.307(a) (2009).

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a) (2009).  

Additionally, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii) (2009). 

The Vietnam era means the period beginning on February 28, 
1961, and ending on May 7, 1975, in the case of a veteran who 
served in the Republic of Vietnam during that period and the 
period beginning on August 5, 1964, and ending on May 7, 
1975, in all other cases.  38 U.S.C. § 101(29) (West 2002); 
see also 38 C.F.R. § 3.2(f) (2009). 

Service in the Republic of Vietnam includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a) (2009). 

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. 
denied, 129 S.Ct. 1002 (2009), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that 
VA regulations require that a veteran must have actually set 
foot within the land borders of Vietnam or been present in 
the inland waters of Vietnam to be entitled to presumptive 
service connection.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain enumerated diseases 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e) (2009).  The enumerated diseases which are 
deemed to be associated with herbicide exposure include 
diabetes mellitus, but do not presently include hypertension.  
See 38 C.F.R. § 3.309(e) (2009).

The Secretary of Veterans Affairs also determined that there 
is no positive association between exposure to herbicides and 
any other condition for which he has not specifically 
determined a presumption of service connection is warranted.  
See Diseases Not Associated with Exposure to Certain 
Herbicide Agents, 72 Fed. Reg. 32,395-32,407 (June 12, 2007).

In that regard, the Board notes that VA has proposed to amend 
section 38 C.F.R. § 3.309(e) to add ischemic heart disease 
(including, but not limited to, myocardial infarction, 
atherosclerotic cardiovascular disease, coronary bypass 
surgery, and stable and unstable angina) to the list of 
diseases associated with exposure to herbicide agents.  See 
75 Fed. Reg. 14,391 (March 25, 2010).  These regulations, 
however, have not yet been implemented.  In any event, as 
discussed in more detail below, the presumptive provisions 
are not for application in this case.  

In addition to the presumptive regulations, a veteran may 
establish service connection based on exposure to Agent 
Orange with proof of actual direct causation.  See Stefl v. 
Nicholson, 21 Vet. App. 120 (2007) (holding that the 
availability of presumptive service connection for some 
conditions based on exposure to Agent Orange does not 
preclude direct service connection for other conditions based 
on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107(b).  
Under that provision, VA shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  


Analysis

The appellant seeks service connection for diabetes mellitus, 
pursuant to regulations providing for presumptive service 
connection based on herbicide exposure.  The appellant also 
seeks service connection for hypertension on a secondary 
basis, arguing that his hypertension developed as a result of 
his diabetes mellitus.  After carefully considering the 
appellant's contentions in light of the evidence of record, 
the Board finds that the preponderance of the evidence is 
against the claims of service connection for diabetes 
mellitus and hypertension.  

As noted above, a veteran who served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed to an herbicide agent during such service.  38 C.F.R. 
§ 3.307(a)(6)(iii).  Diabetes mellitus is associated with 
herbicide exposure and shall be service connected if a 
veteran was presumably exposed to a herbicide agent during 
active service.  38 C.F.R. § 3.309(e).  

In this case, however, the service department has certified 
that there are no records showing that the appellant served 
in the Republic of Vietnam.  His service is not shown to have 
involved duty in or actual visitation to the Republic of 
Vietnam, nor does he contend otherwise.  Additionally, the 
record on appeal shows that the service department has 
certified that there is no record of the appellant having 
been exposed to herbicides.  

Absent evidence establishing that the appellant set foot on 
the land mass of Vietnam, or was present in its inland 
waterways (so-called "brown water" naval activity), it 
cannot be presumed that the appellant was exposed to an 
herbicide agent during service and service connection for 
diabetes mellitus on a presumptive basis under 38 C.F.R. §§ 
3.307 and 3.309 is not warranted.  See Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008).  The Board notes that the 
appellant's receipt of the Vietnam Service Medal, in and of 
itself, does not necessarily denote service within the land 
borders of the Republic of Vietnam.  Id.  Again, the service 
department has certified that there are no records of the 
appellant having served in Vietnam.  

Setting aside the Agent Orange presumptions, the Board also 
notes that the appellant's service treatment and personnel 
records contain absolutely no indication that he was exposed 
to Agent Orange or any other herbicide agent in service.  
Absent such evidence, there is no basis upon which to award 
service connection for diabetes mellitus or hypertension on a 
direct basis due to Agent Orange exposure.  See Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).

The Board further notes that the appellant's service 
treatment records are entirely negative for complaints or 
findings of diabetes mellitus or hypertension.  The post-
service medical evidence is similarly negative for complaints 
or findings of diabetes mellitus or hypertension in the first 
post-service year or for many years after service separation.  
Moreover, there is no indication in the evidence of record 
that any medical professional has related the appellant's 
current diabetes mellitus or hypertension to his active 
service or any incident therein.  The appellant does not 
contend otherwise.

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claims of 
service connection for diabetes mellitus and hypertension.  
The benefit of the doubt doctrine is not for application 
where the clear weight of the evidence is against the claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for hypertension is denied.




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


